UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT


                                      No. 99-20389


                                   MICHAEL P. LEWIS,

                                                              Plaintiff-Appellant
                                          versus

                                 DAVID M. FRESNE; ET AL

                                                                        Defendants

                    LOWELL FARKAS; ROBERT A. YOUNG; ROSENFELD,
                 BERNSTEIN & TANNENHAUSER LLP; ERIC P. ROSENFELD

                                                             Defendants-Appellees


                  Appeal from the United States District Court
                       for the Southern District of Texas


                                      May 14, 2001

Before GARWOOD, HALL,1 and BARKSDALE, Circuit Judges.

CYNTHIA HOLCOMB HALL, Circuit Judge:

       This case requires us to determine whether the Securities Act

of 1933 (“the 1933 Act”) applies to a 90-day “bridge” loan and

whether a single phone call and the mailing of allegedly fraudulent

information can be sufficient to establish personal jurisdiction

over non-resident defendants.              Plaintiff alleges violations of the

1933       Act     and   Texas    state   law.     The   district   court   granted

defendants’ motion to dismiss, holding that the plaintiff failed to



       1
           Circuit Judge of the Ninth Circuit, sitting by designation.
state a claim under the 1933 Act and that the evidence was

insufficient     to     establish   personal   jurisdiction   over   the

defendants.    We agree with the district court as to the reach of

the 1933 Act, but we find that sufficient minimum contacts exist as

to all but one of the appellees and reverse the district court’s

dismissal as to the state law claims.



                      I. Facts and Proceedings Below

     Appellant Michael Lewis was a customer of the Bear Stearns

brokerage house from April 1992 to April 1996.         David Fresne was

his stockbroker.       In 1995, Fresne tried to convince Lewis to buy

stock through a private placement in Mad Martha’s Ice Cream, Inc.

(“Mad Martha’s”), a Delaware corporation with business locations in

Massachusetts. Fresne sent Lewis a private placement memorandum on

a Mad Martha’s stock offering, but Lewis refused to buy.

     Lewis did agree to Fresne’s second suggestion: making a 90-day

“bridge loan” to Mad Martha’s pending the closing of a private

placement of the company’s stock.         In June 1995, Lewis loaned

$650,000 to Mad Martha’s.      In return, Lewis received a promissory

note for $650,000 (the “Note”), which was never repaid, and a

pledge of 615,675 shares of Mad Martha’s stock, which became

worthless when Mad Martha’s filed for bankruptcy eight months

later.   The Note was supposedly secured by, among other things, a

first lien on the assets of a Mad Martha’s store in Nantucket,

Massachusetts.    It was to bear interest at a rate of 15 percent per

                                     2
annum, or $97,500, and that amount was not tied to the performance

of Mad Martha’s stock.

     Lewis claims that the defendants misrepresented the facts

surrounding    the   Nantucket   store    when   he    agreed   to   loan   the

$650,000. Apparently, the former president of Mad Martha’s, Thomas

Quinn, entered into the lease for Mad Martha’s Nantucket store in

his own name instead of Mad Martha’s.        Even after he was removed by

the board of directors, Quinn continued to retain possession of the

Nantucket store and operate it as if it were his own store and not

Mad Martha’s.   Mad Martha’s unsuccessfully filed suit in an effort

to regain control of the Nantucket store.             Lewis alleges that the

defendants sent him letters and documents falsely stating that Mad

Martha’s was providing him with a first lien on the Nantucket store

when they knew that Quinn was the store’s true owner.

     The efforts to sell Mad Martha’s stock in a private placement

failed.   On February 27, 1996, Mad Martha’s filed for bankruptcy.

Lewis filed a complaint in Texas state court alleging breach of

fiduciary duty (by Fresne), securities fraud under the Texas

Securities Act, violations of the Securities Act of 1933, common

law fraud, and civil conspiracy.         The case was then removed to the

United States district court for the Southern District of Texas.

In an August 14, 1996 order, the district court denied Lewis’s

motion to remand the case to state court and dismissed several

defendants from the case on the basis that personal jurisdiction

was lacking.     This appeal only concerns those defendants: Eric

                                    3
Rosenfeld; Lowell Farkas; Eric Young; and Rosenfeld, Bernstein &

Tannenhauser, LLP.2

     In an October 6, 1997 opinion, the district court reaffirmed

that: 1) Lewis failed to state a claim under the 1933 Act; and 2)

the evidence was insufficient to establish personal jurisdiction

over the defendants in this appeal.       The district court denied

Lewis’s request to file an amended complaint alleging violations of

the Securities Act of 1934.    Meanwhile, Lewis eventually settled

with the defendants that had not been dismissed in the August 14

order, including Fresne. Following his settlement with Fresne (the

last remaining non-dismissed defendant), Lewis submitted an agreed

final judgment that was approved by the court on April 19, 1999.

Lewis then filed a motion for a new trial as to the defendants

dismissed in the August 14, 1996 order.   He attached to this motion

a statement from Fresne who claimed that he had been acting as an

intermediary between Lewis and Rosenfeld.       The district court

denied the motion citing the prejudice to the defendants (who had

been out of the case for three years) and the lack of probative

value in Fresne’s statement.



                      II. Standard of Review


     2
        Lewis’s petition also stated a claim against Robert
Bernstein and Robert Tannenhauser in their individual capacities.
Along with the other defendants in this case, they were dismissed
for lack of personal jurisdiction. This Court dismissed the appeal
against Tannenhauser and Bernstein in a January 13, 2000 order.

                                 4
     This court reviews both the district court’s denial of Lewis’s

motion to remand the case back to state court and its dismissal for

want of personal jurisdiction de novo.       See Frank v. Bear Stearns

& Co., 128 F.3d 919, 921 (5th Cir. 1997) (motion to remand); Jobe

v. ATR Mktg., Inc., 87 F.3d 751, 753 (5th Cir. 1996) (dismissal for

want of personal jurisdiction).         When a trial court rules on a

motion to dismiss for lack of personal jurisdiction without holding

an evidentiary hearing, as the trial court did in this case, it

must resolve any factual conflicts in favor of the plaintiff.          See

Stripling v. Jordan Production Co., 234 F.3d 863, 869 (5th Cir.

2000).

     The district court’s denial of leave to amend the complaint is

reviewed   for   abuse   of   discretion.    See   Patterson   v.   P.H.P.

Healthcare Corp., 90 F.3d 927 (5th Cir. 1996).



   III. Failure to State a Claim Under the 1933 Securities Act

     The 1933 Act states: “No case arising under this title and

brought in any State court of competent jurisdiction shall be

removed to any court of the United States.”        15 U.S.C. § 77v.    The

district court acknowledged this language, but explained that in

limited circumstances the defendant may pierce the pleadings to

show that claims otherwise not removable have been pled solely to

prevent removal.    In its August 14 order, the district court held

that the Note was not a “security,” and, therefore, Lewis did not

have a valid claim under the 1933 Act.      In its subsequent opinion,

                                    5
the district court explained that Lewis also failed to state a

claim because Lewis only sued under § 12 of the 1933 Act and that

portion of the 1933 Act does not apply to non-public transactions.

     The burden is on the defendants to show that Lewis’s federal

Securities   Act   claim    is   baseless.    This   is    a   heavy   burden.

Defendants “must show that there is no possibility that plaintiff

would be able to establish a cause of action.”            Lackey v. Atlantic

Richfield Co., 990 F.2d 202, 207 (5th Cir. 1993).           All questions of

fact and any ambiguities in the current controlling substantive law

must be resolved in the plaintiff’s favor.                 See Burchett v.

Cargill, Inc., 48 F.3d 173, 176 (5th Cir. 1995).

     We decline to address the issue of whether the Note was a

“security” under the 1933 Act because we agree with the district

court that this was a private transaction.                For his 1933 Act

claims, Lewis alleged only violations of § 12(1), § 12(2), and

derivative liability under § 15.3         (These correspond to 15 U.S.C.

§§ 77l(1), 77l(2), and 77o in the U.S. Code.)                  Section 12(1)

provides liability or recission for the offer or sale of a security

without a registration statement.         Section 12(2) imposes liability

on any person who “offers or sells a security . . . by means of a

prospectus   or    oral    communication,    which   includes     an    untrue

statement of a material fact or omits to state a material fact.”


     3
       Section 15 of the 1933 Act imposes derivative liability on
“controlling persons” for violations of § 12. Without a violation
of § 12, there is no claim under § 15.

                                      6
Section 12 of the 1933 Act does not apply to private transactions.

See Gustafson v. Alloyd Co., 513 U.S. 561, 584 (1995).           In

Gustafson, the Supreme Court analyzed the legislative history of

the 1933 Act to determine that Congress meant for § 12 to apply

only to public offerings.4

     The evidence shows that this was a private transaction. Lewis

only agreed to make the loan after receiving and rejecting a

private placement memorandum.   He entered the deal through his own

private broker.   The $650,000 was designed to keep Mad Martha’s

running until a private placement sale of stock could be completed.

See Whirlpool Financial Corp. v. GN Holdings, Inc., 67 F.3d 605,

609 n.2 (7th Cir. 1995) (holding that § 12 did not apply to a

transaction involving a private placement memorandum); Vannest &

Sage, Rutty & Co., 960 F. Supp. 651, 654-55 (W.D.N.Y. 1997) (same).

     Lewis contends that the district court ignored the “public”

aspects of his transaction.     He cites to a decision from the

Southern District of New York that allowed a plaintiff to sue under

§ 12 even though his purchase of stock was made pursuant to a

private placement memorandum.    See Fisk v. Superannuities, Inc.,

927 F. Supp. 718 (S.D.N.Y. 1996).    The plaintiff in Fisk, however,

alleged in his complaint that he had purchased 50,000 shares out of


     4
       Although the Gustafson case was brought under § 12(2) and
not § 12(1), the language of the majority opinion encompasses all
of § 12. See, e.g., id. at 581 (“The House Report thus states with
clarity and specific reference to § 12 that § 12 liability is
imposed only as to a document soliciting the public.”).

                                 7
an offering of up to 4 million shares of common stock.         Id. at 722.

In contrast, Lewis’s complaint contends that his 615,676 shares

were represented to be 29% of the outstanding shares of stock.

Thus, Lewis’s purchase involved a major stake in Mad Martha’s while

the plaintiff in Fisk only bought himself a relatively small stake

in   the   company.   Two    of   the   criteria   for   determining   if   a

transaction is public are the size of the offering and the number

of offerees.    See Koehler v. Pulvers, 614 F. Supp. 829, 842 (S.D.

Cal. 1985).    Accordingly, Lewis fails to state a claim under the

1933 Act because the transaction at issue was a private one that is

not governed by § 12.5      We affirm the district court’s decision to

deny Lewis’s motion for remand and to dismiss his 1933 Act claims.



                      IV. Personal Jurisdiction

      In addition to his claim under the 1933 Act, Lewis alleges

claims under the Texas Securities Act and common law. The district

court dismissed these claims        for lack of personal jurisdiction

against the defendants.




      5
       Lewis also contends that a pledge of stock is an offer or
sale of a security covered by § 12.       He cites this circuit’s
decision in Haralson v. E.F. Hutton Group, Inc., 919 F.2d 1014 (5th
Cir. 1991). The Haralson court held that a plaintiff could assert
a claim under § 12(2) even if the transaction at issue was an
isolated one made pursuant to a private offer. The 1991 Haralson
decision is not persuasive, however, because it has been overruled
by the Supreme Court’s 1995 decision in Gustafson.

                                        8
       The burden is on Lewis to establish the district court’s

jurisdiction over non-residents.                 None of the defendants are

residents of Texas.          Obtaining personal jurisdiction over a non-

resident is constitutionally permissible if: 1) the non-resident

purposely availed himself of the benefits and protections of the

forum state by establishing minimum contacts with the state; and 2)

the exercise of jurisdiction does not offend “traditional notions

of fair play and substantial justice.”                 Wien Air Alaska, Inc. v.

Brandt, 195 F.3d 208, 211 (5th Cir. 1999).                  There are two types of

“minimum contacts”: those that give rise to specific personal

jurisdiction    and     those    that     give       rise   to   general     personal

jurisdiction.       General jurisdiction attaches when the defendant’s

contacts with the forum state are “continuous and systematic.”

Wilson v. Belin, 20 F.3d 644, 647 (5th Cir. 1994).                  Lewis does not

argue that any of the defendants had continuous contacts with

Texas.     Instead,     he     contends       that    specific    jurisdiction     is

warranted because the defendants’ contacts with Texas “arise from,

or are directly related to, the cause of action.”                   Id.

       Fresne and Rosenfeld were co-chairs of Mad Martha’s board of

directors.      In     his    petition,       Lewis    alleges    that     Rosenfeld

participated in a telephone conversation between himself and Fresne

that was designed to convince Lewis to make the $650,000 loan.

Lewis contends that Rosenfeld failed to correct allegedly false

statements made by Fresne during that phone call. He also contends

that    Rosenfeld     prepared    and     sent       loan   documents      and   stock

                                          9
certificates    to    him    in     Texas     that     contained   fraudulent

misstatements   regarding     the    Nantucket       store.   Similarly,    the

petition alleges that Farkas, Mad Martha’s president, signed and

sent security agreements to Lewis in Texas that fraudulently

represented that Lewis would receive a first lien on the Nantucket

store as security for his loan.

     We   believe    that   this    is    sufficient    evidence   of   minimum

contacts to justify personal jurisdiction.                A single act by a

defendant can be enough to confer personal jurisdiction if that act

gives rise to the claim being asserted.                 See Brown v. Flowers

Indus., 688 F.2d 328, 332-33 (5th Cir. 1982) (holding that a single

telephone call initiated by the defendant was sufficient to confer

personal jurisdiction).       There have been other cases where mere

communications or negotiations with a resident of the forum state

were not enough to subject non-resident defendants to the forum

state’s jurisdiction.       See, e.g., Aviles v. Kunkle, 978 F.2d 201,

205 (5th Cir. 1992) (per curiam) (one telephone call and one letter

not enough to confer personal jurisdiction).6            These cases did not,

     6
       Farkas contends that he is immune from suit under the
“fiduciary shield” doctrine because all of his allegedly fraudulent
acts were performed when he was acting as a corporate officer of
Mad Martha’s. This is not a case where plaintiff’s claim rests on
nothing more than Farkas’s status as a corporate officer. Instead,
Lewis contends that Farkas deliberately misled him so that Mad
Martha’s and Farkas would get the money needed to keep Mad Martha’s
afloat until the private placement.      Therefore, the fiduciary
shield doctrine should not apply. “[T]he shield is removed if the
individual’s personal interests motivate his actions . . . .”
Darovec Marketing Group, Inc. v. Bio-Genics, Inc., 42 F. Supp. 2d
810, 819 (N.D. Ill. 1999).

                                         10
however, involve an intentional tort.        Lewis contends that all of

the defendants intentionally defrauded him by lying about the

ownership of the Nantucket Mad Martha’s store.              Recently, this

Court explained that “[w]hen the actual content of communications

with a forum gives rise to intentional tort causes of action, this

alone constitutes purposeful availment.”       Wien Air Alaska, Inc. v.

Brandt, 195 F.3d 208, 213 (5th Cir. 1999).      The “actual content” of

Rosenfeld’s and Farkas’s communications to Lewis shows purposeful

availment of the benefits and protections of Texas law.                   See

Collins v. Gospocentric Records, 2001 WL 194985, *2 (N.D. Tex.,

Feb. 22, 2001) (citing Wien for proposition that communications to

plaintiff in Texas giving rise to intentional tort are sufficient

to satisfy minimum contacts standard).

     Moreover, we find minimum contacts between Rosenfeld’s law

firm, Rosenfeld, Bernstein & Tannenhauser LLP, and the forum state.

“[A] partner’s actions may be imputed to the partnership for the

purpose of establishing minimum contacts . . . .”          Sher v. Johnson,

911 F.2d 1357, 1366 (9th Cir. 1990).

     We also conclude that maintenance of this action against

Rosenfeld, Farkas, and Rosenfeld, Bernstein & Tannenhauser, LLP in

Texas   will   not   offend   traditional   notions   of    fair   play   and

substantial justice. Texas has a significant interest in providing

a forum for this action because the injured party, Lewis, is a

Texas resident.      See Wien Air, 195 F.3d at 215; Holt Oil & Gas

Corp. v. Harvey, 801 F.2d 773, 779-80 (5th Cir. 1986).

                                    11
     We agree with the district court, however, that there is

insufficient evidence of minimum contacts between defendant Young

and the forum state.      Young was the president and sole shareholder

of Vineyard Shops, Ltd. (“VSL”).         In 1993, he sold the Mad Martha’s

Ice Cream Stores to Mad Martha’s in return for a down payment and

a note for the balance of the purchase price.            Mad Martha’s still

owed VSL money when Lewis made his loan in 1995.              Neither VSL nor

Young   was   a   party   to    the   transaction   between   Lewis   and   Mad

Martha’s.     Lewis’s only allegation against Young is that he signed

a letter that was forwarded to him in Texas stating that VSL’s lien

on the Nantucket store was being assigned to Lewis.             Young neither

prepared the letter nor sent it to Lewis.              This conduct is not

enough for Young to reasonably anticipate that he would be haled

into court in Texas.       See World-Wide Volkswagen Corp. v. Woodson,

444 U.S. 286, 296 (1980).



                                V. Leave to Amend

     The district court rejected Lewis’s motion for leave to file

an amended complaint.          Lewis sought to assert an additional claim

under § 10(b) of the Securities Exchange Act of 1934 (“the 1934

Act”) and to allege additional facts learned during discovery.

Leave to amend “shall be freely given when justice so requires.”

F.R.C.P. 15(a).     The district court denied Lewis’s motion because




                                        12
it   was     “untimely     and   would      unduly   prejudice     Defendants,

particularly those who were dismissed . . . in 1996.”7

     Federal Rule of Civil Procedure 15(a) allows a plaintiff to

file one amended complaint as a matter of right when the defendants

have not filed a responsive pleading.           Although the appellees have

filed motions to dismiss, “[t]his court follows the prevailing view

that a motion to dismiss is not a responsive pleading.”               Whitaker

v. City of Houston, 963 F.2d 831, 834-35 (5th Cir. 1992).

     The    Whitaker court explained that the Fifth Circuit had

adopted the Eleventh Circuit’s approach to reviewing motions for

leave to amend a complaint after a dismissal. Under this approach,

“a plaintiff is allowed to amend under Rule 15(a) with leave of the

court–but not as of course–if the district court dismissed only the

plaintiff’s complaint, not his or her action.”              Id. at 835.     In

August     1996,   the   district   court    dismissed   Lewis’s    complaint.

According to Whitaker, Lewis cannot amend his complaint as a matter

of right; he should only be granted leave to amend if the district

court’s decision to deny such leave was an abuse of discretion.




     7
       The district court also denied Lewis’s motion to file an
amended complaint because it held that the Note was not a
“security” under the 1934 Act. Leave to amend does not need to be
granted when the amended complaint would not withstand a motion to
dismiss for failure to state a claim.       See Siray v. Lamson &
Sessions Co., 948 F.2d 1037, 1042 (5th Cir. 1991). Because we hold
that the district court’s decision was justified by Lewis’s undue
delay in requesting leave to amend, we need not address whether the
Note constitutes a “security” under the 1934 Act.

                                      13
       Undue delay justifies a district court’s decision to deny

leave to amend.      See Las Vegas Ice & Cold Storage Co. v. Far West

Bank, 893 F.2d 1182, 1185 (10th Cir. 1990). Lewis waited more than

one year     after   the    district    court   had    dismissed    the   various

defendants    for    lack   of   personal     jurisdiction.        He   offers   no

explanation for his failure to include a claim under the 1934 Act

in his original complaint.          Therefore, we hold that there was no

abuse of discretion.



                                  CONCLUSION

       The decision of the district court is affirmed in part and

reversed in part.      Plaintiff failed to state a claim under the 1933

Act.    Plaintiff did establish that defendants Rosenfeld, Farkas,

and Rosenfeld, Bernstein & Tannenhauser, LLP had sufficient minimum

contacts with the state of Texas.            Accordingly, the district court

has personal jurisdiction to hear plaintiff’s state law claims

against these three defendants.          We agree with the district court

that there is insufficient evidence for it to assert personal

jurisdiction    over    defendant      Young.     It   was   not   an   abuse    of

discretion for the district court to refuse to permit Lewis to

amend his complaint.         The parties shall bear their own costs on

appeal.




                                        14